I115th CONGRESS1st SessionH. R. 902IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2017Mr. Cartwright (for himself, Mr. Bishop of Georgia, Ms. Bordallo, Mr. Connolly, Mr. Himes, Ms. Kelly of Illinois, Mr. Loebsack, Mr. Peters, Mr. Rush, Mr. Ryan of Ohio, Mr. Sablan, and Ms. Jenkins of Kansas) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to improve the authority of the Secretary of Veterans Affairs to hire psychiatrists. 
1.Short titleThis Act may be cited as the Expedited Hiring for VA Trained Psychiatrists Act of 2017. 2.Appointment of psychiatrists by Veterans Health Administration (a)In generalChapter 74 of title 38, United States Code, is amended by inserting after section 7406 the following new section: 
 
7406A.Appointment of certain psychiatrists who complete residencies 
(a)In general 
(1)Subject to subsection (b), the Secretary may appoint, without regard to civil service or classification laws, a psychiatrist who completes a residency under section 7406 of this title to a position under section 7401 or 7405 immediately after such residency, if the psychiatrist meets the qualifications established in regulations prescribed by the Secretary for such position. (2)The Secretary may begin the process of appointing a psychiatrist under paragraph (1) before the psychiatrist completes a residency. 
(b)Positions permittedThe Secretary may appoint a psychiatrist under subsection (a) if the position to which the psychiatrist is appointed has been unfilled for not less than 35 days as of the date of the appointment.. (b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by inserting after the item relating to section 7406 the following new item: 
 
 
7406A. Appointment of certain psychiatrists who complete residencies.. 
